               Case 2:20-cr-00279-PSG Document 62 Filed 03/17/21 Page 1 of 6 Page ID #:314

                                                       United States District Court
                                                       Central District of California
                                                                       AMENDED                                                             JS-3

  UNITED STATES OF AMERICA vs.                                             Docket No.            CR 20-279-PSG

 Defendant      DARRiCK LEON GRAY                                          Social Security No. 9      4     0     4
       Gray, Derrick Leon, Boxer, Derrick,"Boxer",
                                                                           (Last 4 digits)
 akas: "Insane"




                                                                                                                 MONTH      DAY     YEAR
            In the presence ofthe attorney for the government, the defendant appeared in person on this date.    02          26       21


  COUNSEL                                                               DFPD Jill Ginstling
                                                                          (Name of Counsel)

    PLEA            ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                    Attempted Bank Robbery,in violation of Title 18 U.S.C.§ 2113(a), as charged in the Single-Count
                    Indictment

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: 54 MONTHS.

This term is to be served concurrently to any revocation sentence imposed in the United States v. Darrick
Leon Gray, Case No. CR 17-317-PSG.

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau ofPrisons conduct a mental health evaluation ofthe defendant
and provide all necessary treatment.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term ofthree
years under the following terms and conditions:

        The defendant shall comply with the rules and regulations ofthe United States Probation & Pretrial
        Services Office and Second Amended General Order 20-04.


CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 1
               Case 2:20-cr-00279-PSG Document 62 Filed 03/17/21 Page 2 of 6 Page ID #:315

  USA vs.    DARRICK LEON GRAY                              Docket No.:   CR 20-279-PSG

2        The defendant shall participate for a period of 12 months in a home detention program which may
         include electronic monitoring, GPS,Alcohol Monitoring Unit or automated identification system
         and shall observe all rules of such program, as directed by the Probation Officer.
3.       The defendant shall pay the costs ofLocation Monitoring to the contract vendor,not to exceed the
         sum of $12.00 for each day of participation. The defendant shall provide payment and proof of
         payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment
         shall be required.
         The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
         submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
`
~       The defendant shall participate in an outpatient substance abuse treatment and counseling program
        that includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The
        defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
         medications during the period of supervision.
        The defendant shall participate in mental health treatment, which may include evaluation and
        counseling, until discharged from the program by the treatment provider, with the approval ofthe
        Probation Officer.
7.      During the course ofsupervision,the Probation Officer, with the agreement ofthe defendant and
        defense counsel, may place the defendant in a residential treatment program for co-occurring
        disorders approved by the United States Probation &Pretrial Services Office for treatment of
        mental health disorders and substance abuse or drug dependency, which may include psychiatric
        services, counseling and substance abuse testing. The defendant shall reside in the treatment
        program until discharged by the Program Director and Probation Officer.
        As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision.
        The defendant shall provide payment and proof of payment as directed by the Probation Officer.
        Ifthe defendant has no ability to pay, no payment shall be required.
        During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
10.     The defendant shall not come within 1,000 feet ofthe FBI's Office at 11000 Wilshire Blvd., Los
        Angeles, CA 90024, or the Spring Street United States Courthouse, 312 N. Spring St., Los
        Angeles, California, unless ordered by a federal or state Court, federal or state law enforcement
        personnel, or the United States Probation Office.
1 1.    The defendant shall not be employed by, affiliated with, own or control, or otherwise participate,
        directly or indirectly,in the conduct ofthe affairs ofany financial institution insured by the Federal
        Deposit Insurance Corporation.
12      The defendant shall cooperate in the collection of a DNA sample from the defendant.




CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                                 Page 2
               Case 2:20-cr-00279-PSG Document 62 Filed 03/17/21 Page 3 of 6 Page ID #:316

  USA vs.    DARRICK LEON GRAY                                                Docket No.:      CR 20-279-PSG


 13.     The defendant shall submit his or her person, property, house, residence, vehicle, or papers to a
         search conducted by a United States Probation Officer or law enforcement officer. Failure to
         submit to a search may be grounds for revocation. The defendant shall warn any other occupants
         that the premises maybe subject to searches pursuant to this condition. Any search pursuant to this
         condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
         suspicion that the defendant has violated a condition of his supervision and that the areas to be
         searched contain evidence of this violation.

 The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report to the
 substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
 dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
 without the consent of the sentencing judge.

 The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental
 health evaluations or reports,to the treatment provider. The treatment provider may provide information
(excluding the Presentence report), to State or local social service agencies (such as the State of
 California, Department of Social Service), for the purpose ofthe client's rehabilitation.

 The Court recommends that the defendant be housed in a federal medical facility in Butner, North
 Carolina.

The defendant is advised of the right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              ~  ~5~~
            Date                                                  U. S. District   ge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




                    ~ 2f                                    BY
            Filed Date                                            Deputy Clerk




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3
                Case 2:20-cr-00279-PSG Document 62 Filed 03/17/21 Page 4 of 6 Page ID #:317

  USA vs.     DARRICK LEON GRAY                                                       Docket No.:      CR 20-279-PSG


  The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
  1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons engaged
       crime;                                                                         in criminal activity and must not knowingly associate with any person
  2.   The defendant must report to the probation office in the federal               convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
  3.   The defendant must report to the probation office as instructed by             rehabilitation;
       the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
  4.   The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
       officer;                                                                       except as prescribed by a physician;
  5.   The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment              arcested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;                permission of the court;
  7.   The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by               such notifications;
       the probation officer for schooling, training, or other acceptable      1 5.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                       criminal conduct,protectthe public from further crimes ofthe defendant;
       unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                      training, medical care, or other correctional treatment in the most
                                                                                      effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                                Page 4
               Case 2:20-cr-00279-PSG Document 62 Filed 03/17/21 Page 5 of 6 Page ID #:318
     ❑ ' The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (l5th) day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
  balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

           The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
  residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence(under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          When supervision begins, and at any time thereafter upon request ofthe Probation Officer,the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust
 accounts. Thereafter,for the term ofsupervision, the defendant must notify and receive approval ofthe Probation Office in advance ofopening
 a new account or modifying or closing an existing one,including adding or deleting signatories; changing the account number or name,address,
 or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new account,
 modification or closing,the defendant must give the Probation Officer all related account records within 10 days ofopening,modifying or closing
 the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant's behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd ]0/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 5
                 Case 2:20-cr-00279-PSG Document 62 Filed 03/17/21 Page 6 of 6 Page ID #:319
  rJSA vs.' DARRICK LEON GRAY                                                     Docket No.:      CR 20-279-PSG




                                                                      RETURN

  I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                      to
  Defendant noted on appeal on
  Defendant released on
  Mandate issued on
  Defendant's appeal determined on
  Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                      United States Marshal


                                                                By
             Date                                                     Deputy Marshal




                                                                  CERTIFICATE

  I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
  legal custody.

                                                                      Clerk, U.S. District Court




             Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, 1 understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


        (Signed)
                Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness                       Date




CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 6
